Robinson, J.
The domicile of the applicant, from 1856 to 1866, when living with his parents, in this city, was the-same as theirs. (Story on Conflict of Laws, § 46; Sprague v. Litherberry, 4 McLean, 442.)
Being sent by them to Germany when sixteen years of age for a temporary'purpose—to wit, to acquire an education —the residence of his parents not being changed, and no *23intention being entertained, on his or their part, on his being sent or during his stay there, that he should remain in Germany or separate himself from his family; his residence continued to be that of his parents.
Our Election laws (2 R. S. [Edm. ed.] 128) enact that “ No person shall be deemed to have lost or acquired a residence by being a student in a college, academy or seminary of learning;” and although this provision relates rather to the rights of electors under the State laws, than to the right of naturalization under the Federal laws, it is but a recognition or affirmance of the rule at common law.
I am of opinion that the applicant “ has resided five years within the United States, including the three years of his minority,” and that his application should' be granted, notwithstanding such temporary absence.